UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2011 Guaranty Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 43-1792717 (I.R.S. employer identification number) 0-23325 (Commission file number) 1341 West Battlefield Springfield, Missouri 65807 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (417) 520-4333 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. to Form 8-K): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INCLUDED INFORMATION Item 2.02Results of Operations and Financial Condition. On March 10, 2011, Guaranty Federal Bancshares, Inc. (the “Company”) issued a press release announcing revised preliminary financial results for its year ended December 31, 2010. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release dated March 10, 2011 (furnished with respect to Item 2.02) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Guaranty Federal Bancshares, Inc. By: /s/ Shaun A. Burke Shaun A. Burke President and Chief Executive Officer Date: March 10, 2011
